
	

115 HR 1026 PCS: North Country National Scenic Trail Route Adjustment Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 443115th CONGRESS2d Session
		H. R. 1026
		IN THE SENATE OF THE UNITED STATES
		June 6, 2018Received; read twice and placed on the calendarAN ACT
		To revise the authorized route of the North Country National Scenic Trail in northeastern Minnesota
			 and to extend the trail into Vermont to connect with the Appalachian
			 National Scenic Trail, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the North Country National Scenic Trail Route Adjustment Act. 2.Route adjustmentSection 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended in the first sentence—
 (1)by striking thirty-two hundred miles, extending from eastern New York State and inserting 4,600 miles, extending from the Appalachian Trail in Vermont; and (2)by striking Proposed North Country Trail and all that follows through June 1975. and inserting North Country National Scenic Trail, Authorized Route, dated February 2014, and numbered 649/116870..
 3.Land acquisitionNeither the Secretary of Agriculture nor the Secretary of the Interior may acquire for the North Country National Scenic Trail land in Minnesota or Vermont that was obtained through condemnation by a State or local government.
 4.EnergyNothing in the amendments made by this Act that change the authorized route of the North Country National Scenic Trail in Minnesota or Vermont shall prohibit the development, production, conveyance, or transmission of energy in those States, with reasonable efforts made to preserve the nature and purpose of the North Country National Scenic Trail, and to mitigate any damage to that trail and its associated resources caused by such activities.
		
	Passed the House of Representatives June 5, 2018.Karen L. Haas,Clerk.
	June 6, 2018Received; read twice and placed on the calendar
